DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 06/10/2021, 01/25/2022, and 04/27/2022, have been received however only a cursory review over the references was conducted due to the large number of references included on the IDS. In view of the large number of references, the Examiner requests the Applicant to point out the relevant sections, paragraphs, and sentences from each listed IDS reference to help further prosecution.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 7, and 14, are independent claims. This Non-Final Office action is in response to the claims dated 06/10/2021.
Drawings
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiners Note: The drawing document type within this application is labeled “Drawings-other than black and white line drawings.” Applicant is encouraged to review all paragraphs in MPEP 507 – Drawing Review in the Office of Application Processing (OPAP).
Specification
The disclosure is objected to because of the following informalities: 
Typographical error in paragraph 36, “substracted.” 
Typographical error in paragraph 38, “manuevering”.
Typographical error in paragraph 46, “othr”.
Typographical error in paragraph 78, “e.g,”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to Abstract
The abstract of the disclosure is objected to per MPEP § 608.01(b), Guidelines Language and Format, “language should be clear and concise and should not repeat information given in the title.” Applicant is reminded that the Abstract is required to clearly and concisely surmise applicants claimed subject matter within the range of 50 to 150 words in length.
Appropriate correction is required.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15-16, and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “the group consisting of” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. It is not clear if the list of items following the text “the group consisting of:” are intended to be an open or closed list. Do the claims as written require each and every item, or just one item from the list, to be included from “the group?”
For the purpose of examination in this Office Action, the claims 12, 15-16, and 18, have/has been interpreted as best understood by the Examiner as a list of items from which only one item is required.
Claims 2, 5, 12-13, 15-16, and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the fixed structure” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination in this Office Action,  claim 2 has been interpreted as best understood by the Examiner as any fixed structures underneath the trailer.
Claim 5 recites the limitation “the rear portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination in this Office Action,  claim 2 has been interpreted as best understood by the Examiner as any rear portion of the tractor.
Claims 12 recites the limitation “the group” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination in this Office Action,  claim 2 has been interpreted as best understood by the Examiner as any group consisting of: a camera, a laser range finder/LIDAR unit, an inertial measurement unit (IMU), and a Global Positioning System (GPS) transceiver.
Claims 13 recites the limitation “the steering or braking” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination in this Office Action,  claim 2 has been interpreted as best understood by the Examiner as any steering or braking of the tractor. 
Claims 15 recites the limitation “the group” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination in this Office Action,  claim 2 has been interpreted as best understood by the Examiner as any group consisting of: a camera, a thermal or infrared imaging camera, a radiometric camera, and an ultrasonic sensor.
Claims 16 recites the limitation “the group” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination in this Office Action,  claim 2 has been interpreted as best understood by the Examiner as any group consisting of: image data, thermal image data or a heat signature, and an acoustic signature.
Claims 18 recites the limitation “the group” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination in this Office Action,  claim 2 has been interpreted as best understood by the Examiner as any group consisting of: a camera, a radar unit, and a laser range finder/LIDAR unit.
Appropriate correction is required for each of the antecedent issues above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 14-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEMETH et al., US 20200039483, herein further known as Nemeth.
	Regarding claim 1, Nemeth discloses a vehicle control subsystem (paragraph [0031], electronic control unit of vehicle) installed in an autonomous truck (paragraphs [0009], [0031-0032], autonomous driving tractor), the vehicle control subsystem  (paragraph [0031], electronic control unit of vehicle) comprising a data processor (paragraph [0022]); and a truck-mounted sensor subsystem (paragraph [0034] and paragraphs [0030-0031] wherein sensor 110 combined with control unit 120 are interpreted as the sensor subsystem) installed on a portion of a tractor (paragraph [0030] rear side 12 of the vehicle 10, see also at least FIG. 2) of the autonomous truck (paragraphs [0009], [0031-0032], autonomous driving tractor) to which a trailer is attachable (paragraph [0036], see also at least FIG. 3), the truck-mounted sensor subsystem (paragraphs [0030-0031] wherein sensor 110 combined with control unit 120 are interpreted as the sensor subsystem) being coupled to the vehicle control subsystem (paragraph [0031], electronic control unit of vehicle) via a data connection (paragraph [0031], bus system), wherein the truck-mounted sensor subsystem (paragraphs [0030-0031]) is configured to emit (paragraph [0008]) electromagnetic waves propagating in a space (paragraphs [0015], [0031], [0035], radar) under the trailer (paragraph [0019], [0023], underneath), to generate object data representing objects (paragraphs [0020], [0030]) detected by receiving a reflection (paragraphs [0008], [0033]) of the electromagnetic waves (paragraphs [0015], [0031], [0035], radar), and to transfer the object data (paragraph [0031]) to the vehicle control subsystem (paragraph [0031], electronic control unit of vehicle).
Regarding claim 2, Nemeth discloses the system configured to filter out erroneous (paragraph [0031], differentiate signals, filtered) electromagnetic waves (paragraph [0031], optical signals or radar signals) that are reflected off of the fixed structures (paragraph [0031], components of the trailer) underneath the trailer (paragraph [0019], [0023], underneath).
Regarding claim 14, Nemeth discloses a system comprising: a vehicle control subsystem (paragraph [0031], electronic control unit of vehicle) installed in an autonomous truck (paragraphs [0009], [0031-0032], autonomous driving tractor), the vehicle control subsystem comprising a data processor (paragraph [0022]) and a truck-mounted sensor subsystem  (paragraph [0034] and paragraphs [0030-0031] wherein sensor 110 combined with control unit 120 are interpreted as the sensor subsystem) installed on a portion of a tractor (paragraph [0030] rear side 12 of the vehicle 10, see also at least FIG. 2)  of the autonomous truck to which a trailer is attachable (paragraph [0036], see also at least FIG. 3), the truck-mounted sensor subsystem being coupled to the vehicle control subsystem via a data connection (paragraph [0031], bus system), the truck-mounted sensor subsystem is configured to capture signals (paragraphs [0008], [0033]) to detect a condition of the trailer (paragraph [0044], detection of the trailer itself, and articulation angle), the truck-mounted sensor subsystem further configured to generate sensor data (paragraphs [0020], [0030]) representing the condition of the trailer (paragraph [0044], detection of the trailer itself and articulation angle) as detected by the captured signals  (paragraph [0044], detection of the trailer itself) and to transfer the sensor data (paragraph [0031]) to the vehicle control subsystem (paragraph [0031], electronic control unit of vehicle).
Regarding claim 15, Nemeth discloses the truck-mounted sensor subsystem (paragraph [0034] and paragraphs [0030-0031] wherein sensor 110 combined with control unit 120 are interpreted as the sensor subsystem) comprises a sensor (paragraph [0015], at least one sensor, and claim 21) from the group consisting of: a camera (paragraph [0015]), a thermal or infrared imaging camera, a radiometric camera, and an ultrasonic sensor (paragraph [0015], and claim 21).
Regarding claim 16, Nemeth discloses the sensor data (paragraph [0024]) comprises data from the group consisting of: image data (paragraph [0034], stereographic image), thermal image data or a heat signature, and an acoustic signature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NEMETH et al., US 20200039483, herein further known as Nemeth, in view of MADAU, US 20050040983, herein further known as Madau.
Regarding claim 3, the system of claim 1 above.
Nemeth discloses further the truck-mounted sensor subsystem (paragraphs [0030-0031]) detects a following object (paragraph [0038], see also at least FIG. 1 and FIG. 4) behind the trailer (paragraph [0009]).
However, Nemeth does not explicitly state a distance from 0 to 150 meters.
Madau teaches a distance from 0 to 150 meters (paragraph [0016]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including a distance from 0 to 150 meters as taught by Madau.
One would be motivated to modify Nemeth in view of  Madau for the reasons stated in Madau paragraph [0005], a more robust system for prevention of vehicle collision when the vehicle is being operated by a driver in both the forward or reverse direction.  
Additionally, the claimed invention is merely a combination of known elements of a collision avoidance system which includes a control module that effects vehicle operation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 4, and 8-10,  are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth, in view of KENTLEY et al., US 20170297568, herein further known as Kentley.
Regarding claim 4, Nemeth discloses all elements of claim 1 above.
Nemeth discloses further the truck-mounted sensor subsystem (paragraphs [0030-0031]) detects presence (paragraph [0038], see also at least FIG. 1 and FIG. 4) of a following object (paragraph [0009], object behind trailer). 
However, Nemeth does not explicitly state detect position, distance, and velocity.
Kentley teaches detect position (claim 2), distance (claim 4), and velocity (paragraph [0047]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including detects position, distance, and velocity as taught by Kentley.
One would be motivated to modify Nemeth in view of  Kentley for the reasons stated in Kentley paragraph [0003-0004], a more robust system to avoid collisions with other vehicles , pedestrians, and obstacles, by obtaining sensor data of other vehicles , pedestrians, and obstacles, approaching the autonomous vehicle while the autonomous vehicle is stopped at an intersection, and determine if the approaching other vehicles , pedestrians, and obstacles, may impact or may rear-end the autonomous vehicle due to inattention of the driver or pedestrian of the approaching vehicle in order to implement active safety systems to ensure safety of passengers in the autonomous vehicle in the autonomous vehicle.
Additionally, the claimed invention is merely a combination of known elements of safety systems in robotic vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, all limitations have been examined with respect to the system in claim 4. The method/steps taught/disclosed in claim 8 can clearly perform on the system of claim 4. Therefore, claim 8 is rejected under the same rationale as claim 4 above.
Regarding claim 9, the combination of Nemeth and Kentley disclose all elements of claim 8 above.
Nemeth discloses using the object data (paragraphs [0020], [0030]).
However, Nemeth does not explicitly state using the position and velocity of the at least one object, to determine a threat level corresponding to the at least one object.
Kentley teaches using the position (claim 2) and velocity (paragraph [0047]) of the at least one object (paragraph [0041]), to determine a threat level corresponding to the at least one object (paragraph [0115]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including using the position and velocity of the at least one object, to determine a threat level corresponding to the at least one object as taught by Kentley.
One would be motivated to modify Nemeth in view of  Kentley for the reasons stated in Kentley paragraph [0003-0004], a more robust system to avoid collisions with other vehicles , pedestrians, and obstacles, by obtaining sensor data of other vehicles , pedestrians, and obstacles, approaching the autonomous vehicle while the autonomous vehicle is stopped at an intersection, and determine if the approaching other vehicles , pedestrians, and obstacles, may impact or may rear-end the autonomous vehicle due to inattention of the driver or pedestrian of the approaching vehicle in order to implement active safety systems to ensure safety of passengers in the autonomous vehicle in the autonomous vehicle.
Additionally, the claimed invention is merely a combination of known elements of safety systems in robotic vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, the combination of Nemeth and Kentley disclose all elements of claim 9 above.
Nemeth discloses the tractor (paragraphs [0009], [0031-0032], autonomous driving tractor).
However, Nemeth does not explicitly state using the threat level corresponding to the at least one object to command the tractor to take evasive action if the threat level exceeds a pre-set threshold.
Kentley teaches using the threat level corresponding to the at least one object (paragraph [0115]) to command the tractor to take evasive action (paragraph [0132], evasive maneuvers) if the threat level exceeds a pre-set threshold (paragraph [0065], subsets of thresholds to activate, and wherein “based on the probabilities of impact” is interpreted as being pre-set values for the threshold, and paragraph [0132]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including using the threat level corresponding to the at least one object to command the tractor to take evasive action if the threat level exceeds a pre-set threshold as taught by Kentley.
One would be motivated to modify Nemeth in view of  Kentley for the reasons stated in Kentley paragraph [0003-0004], a more robust system to avoid collisions with other vehicles , pedestrians, and obstacles, by obtaining sensor data of other vehicles , pedestrians, and obstacles, approaching the autonomous vehicle while the autonomous vehicle is stopped at an intersection, and determine if the approaching other vehicles , pedestrians, and obstacles, may impact or may rear-end the autonomous vehicle due to inattention of the driver or pedestrian of the approaching vehicle in order to implement active safety systems to ensure safety of passengers in the autonomous vehicle in the autonomous vehicle.
Additionally, the claimed invention is merely a combination of known elements of safety systems in robotic vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NEMETH et al., US 20200039483, herein further known as Nemeth, in view of GIST, IV et al., US 20200142426, herein further known as Gist.
Regarding claim 5, Nemeth discloses all elements of claim 1 above.
Nemeth discloses further a mounting bracket installed at the rear portion (paragraph [0007]) of the tractor (paragraphs [0009], [0031-0032], autonomous driving tractor). 
However, Nemeth does not explicitly state the system configured to be removably and adjustably installed, and being attached to the adjustable mounting bracket.
Gist teaches the system configured to be removably (paragraph [0003], removeable pod) and adjustably installed (paragraph [0058]), and being attached to the adjustable mounting bracket (paragraph [0035], hardware housing 206).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including configured to be removably and adjustably installed, and being attached to the adjustable mounting bracket as taught by Gist.
One would be motivated to modify Nemeth in view of  Gist for the reasons stated in Gist paragraph [0002], a more robust system to improve collecting and interpreting information about a vehicle's surrounding environment, and by doing so autonomous vehicles increasingly are able to safely and reliably operate in increasingly complex environments and accommodate both expected and unexpected interactions within an environment.
Additionally, the claimed invention is merely a combination of known elements of autonomy-related devices for collecting and interpreting information about a vehicle's surrounding environment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gist and Nemeth, in view of ZEIHER et al., US 20040239574, herein further known as Zeiher.
Regarding claim 6,  the combination of Nemeth and Gist disclose all elements of claim 5 above.
Nemeth discloses further mounting to the rear portion of the tractor (paragraph [0030] rear side 12 of the vehicle 10, see also at least FIG. 2).
However, Nemeth does not explicitly state the adjustable mounting bracket is adjustable both vertically and horizontally.
Gist teaches adjustable (paragraph [0058]) mounting bracket (paragraph [0035], hardware housing 206).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including configured to be removably and adjustably installed, and being attached to the adjustable mounting bracket as taught by Gist.
One would be motivated to modify Nemeth in view of  Gist for the reasons stated in Gist paragraph [0002], a more robust system to improve collecting and interpreting information about a vehicle's surrounding environment, and by doing so autonomous vehicles increasingly are able to safely and reliably operate in increasingly complex environments and accommodate both expected and unexpected interactions within an environment.
Additionally, the claimed invention is merely a combination of known elements of autonomy-related devices for collecting and interpreting information about a vehicle's surrounding environment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Zeiher teaches the bracket (paragraph [0009], housing) is adjustable both vertically and horizontally (paragraphs [0009], [0022]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including the bracket adjustable both vertically and horizontally as taught by Zeiher.
One would be motivated to modify Nemeth in view of  Zeiher for the reasons stated in Zeiher paragraph [0005], a more robust system which does not require very complex and expensive tools.  Furthermore, the more robust system which does not require and additional tool for a steel or aluminum holder or specific design for each vehicle to which the holding device is attached.
Additionally, the claimed invention is merely a combination of known elements of a holding device for an adjustable housing, e.g., for the housing of a radar sensor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 7, 11-13, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nemeth and Gist, in view of KENTLEY et al., US 20170297568, herein further known as Kentley.
Regarding claim 7, Nemeth discloses a vehicle control subsystem (paragraph [0031], electronic control unit of vehicle) in an autonomous truck (paragraphs [0009], [0031-0032], autonomous driving tractor), the vehicle control subsystem (paragraph [0031], electronic control unit of vehicle) comprising a data processor (paragraph [0022]); a truck-mounted sensor subsystem (paragraph [0034]) on a portion of a tractor (paragraph [0030] rear side 12 of the vehicle 10, see also at least FIG. 2) of the autonomous truck (paragraphs [0009], [0031-0032], autonomous driving tractor) to which a trailer is attachable (paragraph [0036], see also at least FIG. 3), the truck-mounted sensor subsystem (paragraphs [0030-0031] wherein sensor 110 combined with control unit 120 are interpreted as the sensor subsystem) being coupled to the vehicle control subsystem (paragraph [0031], electronic control unit of vehicle) via a data connection (paragraph [0031], bus system); generating sensor data (paragraph [0024]) by capturing images (paragraph [0034], stereographic image) and emitting signals (paragraph [0031], optical signals or radar signals) in proximity to the trailer (paragraph [0024]); generating (claim 23), by use of the truck-mounted sensor subsystem (paragraphs [0030-0031]), object data representing objects (paragraphs [0020], [0030]) detected in the captured images (paragraph [0034], stereographic image) or emitted signals (paragraph [0031], optical signals or radar signals): transferring the object data (paragraph [0031]) to the vehicle control subsystem (paragraph [0031], electronic control unit of vehicle).
However, Nemeth does not state removably installing a truck-mounted sensor, and using the object data to command the autonomous vehicle to perform an action in response to the detection of the objects.
Gist teaches removably installing a truck-mounted sensor  (paragraph [0003], removeable pod).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including configured to be removably and adjustably installed, and being attached to the adjustable mounting bracket as taught by Gist.
One would be motivated to modify Nemeth in view of  Gist for the reasons stated in Gist paragraph [0002], a more robust system to improve collecting and interpreting information about a vehicle's surrounding environment, and by doing so autonomous vehicles increasingly are able to safely and reliably operate in increasingly complex environments and accommodate both expected and unexpected interactions within an environment.
Additionally, the claimed invention is merely a combination of known elements of autonomy-related devices for collecting and interpreting information about a vehicle's surrounding environment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Kentley teaches using the object data to command the autonomous vehicle to perform an action (paragraph [0041], take action, and paragraph [0139] command the drive system…) in response to the detection of the objects (paragraph [0041]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including using the object data to command the autonomous vehicle to perform an action in response to the detection of the objects as taught by Kentley.
One would be motivated to modify Nemeth in view of  Kentley for the reasons stated in Kentley paragraph [0003-0004], a more robust system to avoid collisions with other vehicles , pedestrians, and obstacles, by obtaining sensor data of other vehicles , pedestrians, and obstacles, approaching the autonomous vehicle while the autonomous vehicle is stopped at an intersection, and determine if the approaching other vehicles , pedestrians, and obstacles, may impact or may rear-end the autonomous vehicle due to inattention of the driver or pedestrian of the approaching vehicle in order to implement active safety systems to ensure safety of passengers in the autonomous vehicle in the autonomous vehicle.
Additionally, the claimed invention is merely a combination of known elements of safety systems in robotic vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, the combination of Nemeth, Gist, and Kentley, disclose all elements of claim 7 above.
Nemeth discloses further using a different sensor (paragraph [0016]) on the tractor (paragraphs [0009], [0031-0032], autonomous driving tractor) in combination (paragraph [0016], two sensor units capture at least two views) with the truck-mounted sensor subsystem (paragraphs [0030-0031])  to detect objects following the trailer (paragraph [0038], see also at least FIG. 1 and FIG. 4).
Regarding claim 12, the combination of Nemeth, Gist, and Kentley, disclose all elements of claim 11 above.
Nemeth discloses further the different sensor is a type of sensor from the group consisting of: a camera, a laser range finder/LIDAR unit (paragraph [0046], and claim 21), an inertial measurement unit (IMU), and a Global Positioning System (GPS) transceiver.
Regarding claim 13, the combination of Nemeth, Gist, and Kentley, disclose all elements of claim 7 above.
Nemeth discloses further detection of the objects (paragraphs [0020], [0030]) by the truck-mounted sensor subsystem (paragraph [0034] and paragraphs [0030-0031]) of the tractor (paragraphs [0009], [0031-0032], autonomous driving tractor).
However, Nemeth does not explicitly state the action performed in response to sensor subsystem comprises adjusting the steering or braking.
Kentley teaches the action performed in response to sensor subsystem comprises adjusting the steering or braking (paragraphs [0060], [0073], [0079]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including action performed in response to sensor subsystem comprises adjusting the steering or braking as taught by Kentley.
One would be motivated to modify Nemeth in view of  Kentley for the reasons stated in Kentley paragraph [0003-0004], a more robust system to avoid collisions with other vehicles, pedestrians, and obstacles, by obtaining sensor data of other vehicles , pedestrians, and obstacles, approaching the autonomous vehicle while the autonomous vehicle is stopped at an intersection, and determine if the approaching other vehicles , pedestrians, and obstacles, may impact or may rear-end the autonomous vehicle due to inattention of the driver or pedestrian of the approaching vehicle in order to implement active safety systems to ensure safety of passengers in the autonomous vehicle in the autonomous vehicle.
Additionally, the claimed invention is merely a combination of known elements of safety systems in robotic vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, all limitations have been examined with respect to the system in claim 12. The method/steps taught/disclosed in claim 18 can clearly perform on the system of claim 12. Therefore, claim 18 is rejected under the same rationale as claim 12 above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nemeth, in view of HAVENS et al., US 20200142405, herein further known as Havens.
Regarding claim 17, Nemeth discloses all elements of claim 14 above.
Nemeth discloses further the vehicle control subsystem (paragraph [0031], electronic control unit of vehicle).
However Nemeth does not explicitly state a system configured to use a trained machine learning model or classifier to process the sensor data.
Havens teaches a system configured to use a trained machine learning model (paragraph [0018], internal neural network, wherein a neural network is a machine learning model) or classifier to process the sensor data.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including use a trained machine learning model or classifier to process the sensor data as taught by Havens.
One would be motivated to modify Nemeth in view of  Havens for the reasons stated in Havens paragraph [0002], a more robust system to more accurately perceive and predict the surrounding driving environment and traffic participants, especially for a semi-truck having a tractor and trailer, which may have a more complex state due to the additional degrees of freedom provided by a pivot point at which the trailer is attached to the tractor, and the complexity in predicting future states of the vehicles.
Additionally, the claimed invention is merely a combination of known elements of autonomous driving, and more particularly, to improved predictive control for autonomous driving, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth, in view of ALTMAN, US 20210116907, herein further known as Altman.
Regarding claim 19,  Nemeth discloses all elements of claim 18 above.
Nemeth discloses further captured images (paragraph [0034]) and data (paragraph [0031], radar signals) from the radar unit (paragraph [0015]).
However, Nemeth does not explicitly state configured to fuse data.
Altman teaches configured to fuse data (paragraph [0096], (SLAM) module or algorithm to fuse and process data from multiple sensors).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including configured to fuse data as taught by Altman.
One would be motivated to modify Nemeth in view of  Altman for the reasons stated in Altman paragraph [0039], a more robust system utilizing distributed AI resources to more efficiently operate an autonomous vehicle.  Furthermore, the more robust system may utilize distributed AI resources which may comprise at least one AI module that is external to the vehicle being driven and/or that is remote to the vehicular being driven.
Additionally, the claimed invention is merely a combination of known elements of teleoperation of vehicles or remote driving, as well as to autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20,  Nemeth discloses all elements of claim 18 above.
Nemeth discloses further data from the LIDAR (paragraph [0015]) and data (paragraph [0031], radar signals) from the radar unit (paragraph [0015]).
However, Nemeth does not explicitly state configured to fuse data.
Altman teaches configured to fuse data (paragraph [0096], (SLAM) module or algorithm to fuse and process data from multiple sensors).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nemeth by including configured to fuse data as taught by Altman.
One would be motivated to modify Nemeth in view of  Altman for the reasons stated in Altman paragraph [0039], a more robust system utilizing distributed AI resources to more efficiently operate an autonomous vehicle.  Furthermore, the more robust system may utilize distributed AI resources which may comprise at least one AI module that is external to the vehicle being driven and/or that is remote to the vehicular being driven.
Additionally, the claimed invention is merely a combination of known elements of teleoperation of vehicles or remote driving, as well as to autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
The prior art made of record attached PTO 892 form, and not relied upon is considered pertinent to applicant's disclosure as described below. The prior art Rao relates to pre-crash sensing systems for automotive vehicles, and more particularly, to pre-crash sensing systems having countermeasures operated in response to pre-crash detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669 

/JESS WHITTINGTON/Examiner, Art Unit 3669